Citation Nr: 0407895	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  99-06 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lumbar paravertebral myositis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for fatigue.

4.  Entitlement to service connection for anemia.



ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1990 to 
December 1994.

These matters come before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office San Juan, 
the Commonwealth of Puerto Rico (RO) which denied the 
veteran's claim for entitlement to service connection for 
arthritis, fatigue and anemia as well as his claim for an 
increased disability evaluation for his service-connected 
lumbar paravertebral myositis, currently evaluated as 10 
percent disabling.  Following the veteran's submission of 
additional medical records in connection with his arthritis 
and lumbar paravertebral myositis claims, the RO issued a 
rating decision dated in April 1998, which confirmed its 
earlier decision denying service connection for arthritis as 
well as an increased disability rating for service connection 
lumbar paravertebral myositis.  In October 1998, the veteran 
filed a notice of disagreement (NOD) with the RO's denial of 
service connection for arthritis, fatigue and anemia as well 
as its denial of an increased disability evaluation for his 
service-connected lumbar paravertebral myositis.  
Nevertheless, as of the date of this remand, the RO has not 
issued a statement of the case (SOC) on the issues of 
entitlement to service connection for fatigue and anemia.  
The veteran filed a Form 9 in April 1999.  

In addition, in a statement in support of his claim dated in 
September 1997, the veteran also raised a claim for 
entitlement to service connection for headaches.  Since the 
RO has not yet addressed this claim, it is referred back to 
the RO for a decision.


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  With respect to the 
veteran's claim for an increased disability rating for his 
service connected lumbar paravertebral myositis,
during the pendency of this appeal, new regulations have been 
promulgated regarding the rating of disorders of the spine, 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (2003)).  
These amendments, and, specifically Plate V, which 
illustrates the range of motion of the cervical and 
thoracolumbar spine, affect the rating of the veteran's 
service-connected lumbar paravertebral myositis, which is 
rated "on limitation of motion of affected parts, as 
arthritis, degenerative."  Id., Plate V.  Therefore, the 
veteran's claim for an increased disability rating of his 
service-connected lumbar paravertebral myositis will be 
remanded to afford the RO the opportunity to apply these new 
criteria, and, thereby avoid any potential prejudice to the 
veteran that would result from initial application of these 
criteria by the Board.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993); O.G.C. Precedents 6-92 and 16-92, 57 
Fed.Reg. 49744 and 49747 (1992).

With respect to the veteran's claim for entitlement to 
service connection for arthritis, the Board notes that 
service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2003).

Service connection for arthritis also may be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Based on a review of the claims file, the Board notes that 
the veteran underwent a VA orthopedic examination in February 
1995 for back pain.  Although the examination report 
indicates that X-rays were recommended, the claims file does 
not contain a VA radiological report dated in 1995.  X-ray 
evidence is relevant to the veteran's claim for arthritis 
under 38 C.F.R. §§ 3.307, 3.309 (2003), and, therefore, this 
issue must be remanded in order for the RO to attempt to 
obtain the radiology report associated with the 1995 VA 
examination report.  

Furthermore, neither the veteran's written arguments nor the 
evidence of record clearly identify the area or areas of the 
body afflicted with arthritis, for which the veteran is 
claiming service connection.  Specifically, in his claims for 
entitlement to service connection, the veteran simply alleges 
"arthritis."  However, the evidence submitted by the 
veteran in support of his claim includes private radiology 
reports relating to his cervical spine as well as his 
lumbosacral spine.  The Board also notes that the disability 
rating assigned to the veteran's service-connected lumbar 
paravertebral myositis contemplates the effects of arthritis 
to the lumbar region of his spine.  As a result, it is 
necessary to remand this issue for clarification of the area 
on his body, which the veteran claims is afflicted with 
arthritis.

Finally, as set forth above, the RO has never issued an SOC 
in connection with the veteran's claims for entitlement to 
service connection for fatigue and anemia.  The U.S. Court of 
Appeals for Veterans Claims (Court) held in Manlincon v. 
West, 12 Vet. App. 238 (1999), that when a notice of 
disagreement is filed, the Board should remand, rather than 
refer, the issue to the RO for the issuance of an SOC.  Id.  
Accordingly, the issues of entitlement to service connection 
for fatigue and anemia will be remanded so that the RO can 
issue an SOC which addresses the merits of the veteran's 
claim. 

Therefore, in order to assist the veteran in the development 
of his appeal and to ensure due process, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part:

1.	The case should be returned to the 
RO for its readjudication of the 
veteran's claim for entitlement to an 
increased disability rating for service-
connected lumbar paravertebral myositis 
under the revised criteria for all 
relevant regulations, and, in 
particular, 38 C.F.R. § 4.71a, Plate V 
(2003), which relates to the range of 
motion of the cervical and thoracolumbar 
spine.  The RO should take care to 
ensure that, in any supplemental 
statement of the case (SSOC) issued 
pursuant to its adjudication of the 
veteran's claim for an increased rating, 
the reasons and bases for its 
determination are set forth in detail.  
If all benefits are not granted, the 
case, upon completion of the usual 
adjudicative procedures, should be 
returned to the Board for further 
review.  An appropriate period of time 
should be allowed for a response.

2.		The RO should obtain the radiology 
report prepared in connection with the 
veteran's February 1995 VA orthopedic 
examination.  The RO should cease its 
attempts to obtain this report only if it 
is notified that it does not exist.  If 
no records exist, the RO should note this 
in the claims file.  If the RO obtains 
the record described in the preceding 
paragraph it should associate them with 
the appellant's claims file.

3.	The RO should contact the veteran to 
clarify the specific region of the body 
that the veteran claims is afflicted with 
arthritis.  This clarification should be 
provided to the RO in writing and 
associated with the claims file.

4.	Once the development requested in 
paragraphs 2 and 3 is accomplished, the 
RO should readjudicate the issue of 
entitlement to service connection for 
arthritis.  The RO should take care to 
ensure that, in any SSOC issued pursuant 
to its adjudication of this issue, the 
reasons and bases for its determination 
are set forth in detail.  If all 
benefits are not granted, the case, upon 
completion of the usual adjudicative 
procedures, should be returned to the 
Board for further review.  An 
appropriate period of time should be 
allowed for a response.

5.	The RO should furnish the veteran 
with an SOC on the issues of entitlement 
to service connection for anemia and 
fatigue.  The veteran should be advised 
of the necessity of filing a timely 
substantive appeal if he disagrees with 
the RO's decision.
		
6.	The RO must review the claims file 
including this remand and ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5102 and 5103A (West 2002), 38 
C.F.R. § 3.159 (2003) (the "VCAA"), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and any other applicable legal 
precedent.  This includes informing the 
appellant of the time he has in which to 
submit additional evidence.  The veteran 
and his representative are hereby notified 
that following the issuance of the SOC 
concerning entitlement to service 
connection for anemia and fatigue, the 
veteran must perfect a timely substantive 
appeal if he desires appellate review of 
either of these issues by the Board.  See 
38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2003). 

7.		If and only if a timely appeal of 
the issues of entitlement to service 
connection for anemia and fatigue is 
presented, the case should be returned to 
the Board for adjudication of any such 
issue.  The Board intimates no opinion as 
to the ultimate outcome of this case.  
The veteran need take no action unless 
otherwise notified.  

8.		To the extent any of the claims on 
appeal remain denied, the veteran should 
be provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the VCAA.  An appropriate 
period of time should be allowed for a 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




